PER CURIAM.
In conjunction with the submission of standard forms which will be made available to the public, Rules Regulating the Florida Bar—Approval of Forms, Rule 10-1.1(b), 581 So.2d 902 (Fla.1991), The *902Florida Bar requests an amendment to rule 10-1.1(b), Rules Regulating The Florida Bar. The proposed amendment requires a disclosure statement by nonlawyers who assist in preparing legal forms and requires a declaration of the limitation of such persons’ authorized involvement in preparing the forms. The proposed amendment is reasonable and is approved. Rule 10-1.1(b) is amended to read as follows:
(b) Definition of UPL. The unlicensed practice of law, as prohibited by statute, court rule, and case law of the State of Florida. For purposes of this chapter, it shall not constitute the unlicensed practice of law for nonlawyers to engage in limited oral communications to assist individuals a person in the completion of a legal forms approved by the Supreme Court of Florida. Oral communications by nonlawyers are restricted to those communications reasonably necessary to elicit factual information to complete the form(s) and inform the individual person how to file such the form(s).
The following language shall appear on any form completed pursuant to this rule:
This form was completed with the assistance of: Name
Address
Telephone Number
Before a nonlawyer assists a person in the completion of a form in the manner set forth in this rule, the nonlawyer shall provide the person with a copy of a disclosure. A copy of the disclosure, signed by both the nonlawyer and the person, shall be given to the person to retain and the nonlawyer shall keep a copy in the person's file. The disclosure does not act as or constitute a waiver, disclaimer, or limitation of liability. The disclosure shall contain the following provisions:
(Name) told me that he/she is not a lawyer and may not give legal advice or represent me in court.
(Name) told me that he/she may only help me fill out a form approved by the Supreme Court of Florida. (Name) may only help me by asking me questions to fill in the form. (Name) may also tell me how to file the form.
(Name) told me that he/she is not an attorney and cannot tell me what my rights or remedies are or how to testify in court.
__ I can read English.
_ I cannot read English but this notice was read to me by (Name) in (Language).
This amendment will be effective immediately upon the filing of this opinion.
It is so ordered.
SHAW, C.J., and OVERTON, McDonald, barkett, grimes, KOGAN and HARDING, JJ., concur.